Citation Nr: 1227070	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a sleeping disorder.

2.  Entitlement to an initial disability rating higher than 10 percent for fungal infections.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1971, including service in Vietnam from December 1968 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction) in Portland, Oregon.  

In March 2011, the Board remanded the claims of service connection for a sleep disorder and for fungal infections further development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a rating decision in March 2012, an Agency of Original Jurisdiction granted service connection for fungal infections to include tinea pedis and onychomycosis and assigned an initial rating of 10 percent effective from April 27, 2005.  In May 2012, the Veteran submitted argument, a liberal reading of which the Board construes as a notice of disagreement to the 10 percent rating.  And the claim is remanded to the RO via the Appeals Management Center in Washington, D.C. Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).










FINDING OF FACT

A sleep disorder, insomnia, is proximately due to service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

A sleep disorder, insomnia, is caused by service-connected posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

In this case, the Board is granting the claim of service connection for a sleep disorder, insomnia, and VCAA compliance need not be addressed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran served in Vietnam from December 1968 to December 1969.

In April 2005, the Veteran claimed service connection for sleep disorder due to service-connected posttraumatic stress disorder.  




In June 2005, the Veteran complained of problems getting to sleep and that he slept very lightly.  

On VA psychiatric examination in March 2011, the Veteran complained of an inability to sleep and that he woke up tired.  The Veteran stated that his sleep problem became at the same time his symptoms of posttraumatic stress disorder began.  According to the VA examiner, the Veteran's symptoms meet the DSM-IV TR criteria for insomnia, related to posttraumatic stress disorder.  The VA examiner explained that the Veteran had difficulty initiating and maintaining sleep with daytime fatigue, that the sleep disturbance caused dissonance in the Veteran's marital relationship, that the sleep disturbance, insomnia, was related to the diagnosis of posttraumatic stress disorder and of sufficient severity to warrant independent clinical attention, and that the sleep disorder was not better accounted for by another sleep disorder.  The diagnoses were posttraumatic stress disorder and insomnia related to posttraumatic stress disorder.  

The Veteran is service-connected posttraumatic stress disorder.

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38C.F.R. § 3.303(a). 






The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires (1) competent evidence of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

On the basis of the service treatment records alone, insomnia was not affirmatively shown to have been present during service.  Moreover, as insomnia was not noted, that is, observed, in service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

As for service connection based on the initial documentation after service under 38 C.F.R. § 3.303(d), there is no competent evidence that insomnia, first documented after service, had onset in service. 

Rather the Veteran argues that insomnia is due to service-connected posttraumatic stress disorder. 

Although the Veteran is competent to describe sleep problems, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence. 



The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, the question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of insomnia.

Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as to the cause of insomnia is not admissible as evidence. 

There is, however, competent medical evidence of record in favor of service connection on a secondary basis.

On VA examination in March 2011, the VA examiner stated that the Veteran's sleep symptoms meet the DSM-IV TR criteria for insomnia, related to posttraumatic stress disorder.  Although sleep disturbance may be a manifestation of posttraumatic stress disorder, the VA examiner explained in this case the sleep disturbance was of sufficient severity to warrant independent clinical attention.  In other words, the sleep disorder, insomnia, was a separate disability.  This evidence supports a finding of service connection on a secondary basis.  

As there is competent medical evidence, which is uncontroverted by any other medical evidence of record, that the Veteran's insomnia is caused by service-connected posttraumatic stress disorder, service connection based on the theory of secondary service connection under 38 C.F.R. § 3.310 is established.


ORDER

Service connection for a sleep disorder, insomnia, is granted.


REMAND

On the claim of increase for fungal infections, as the RO has not had the opportunity to issue a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon at 240-41.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a statement of the case on the claim for increase for fungal infections, considering the Veteran's statement in April 2012 that he went to VA for treatment.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


